                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

             MEUNIER CARLIN &                       :
             CURFMAN, LLC,                          :
                                                    :
                   Plaintiff,                       :
                                                    :     CIVIL ACTION NO.
                   v.                               :     1:15-CV-1665-RWS
                                                    :
             SCIDERA, INC.,                         :
                                                    :
                   Defendant.                       :
                                                    :
                                                    :

                                                 ORDER

                   This case comes before the Court on Defendant Scidera, Inc.’s

             Objections to the Amounts Invoiced by Plaintiff [80], Motion for Leave to

             Supplement those objections [81], and Motion for Reconsideration of Order

             Granting Plaintiff Partial Summary Judgment [86]. Also before the Court are

             Plaintiff’s First Motions In Limine [95]. After reviewing the record, the Court

             enters the following Order.

                                              Background

                   The Court fully set out the background of this case in its June 22, 2018

             Order. (Dkt. [79].) Briefly, the case involves unpaid costs and fees for the




AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 2 of 13




             legal services Plaintiff Meunier Carlin & Curfman, LLC (“Meunier”) provided

             to a former client, Defendant Scidera, Inc. (“Scidera”). The bulk of those fees

             are associated with Meunier’s defense of Scidera in two federal lawsuits that

             arose from accusations of patent infringement by a competing company.

                   The relationship between the parties began in early August 2011 when

             Scidera retained Meunier to handle its patent portfolios and the patent

             portfolios of its related entities. To memorialize the representation, Meunier

             sent Scidera a revised copy of an engagement letter. According to the

             engagement letter, Meunier would bill Scidera for work performed at specified

             hourly rates. Scidera would also reimburse Meunier for costs associated with

             the representation. Although the engagement letter was never signed, it is

             undisputed that Meunier and Scidera established an attorney-client

             relationship.

                   On October 13, 2011, after learning of the allegations of patent

             infringement, Meunier sent Scidera a memorandum laying out a litigation

             strategy and estimating its cost to be between $1,182,000.00 and

             $2,042,000.17. Meunier then performed substantial work on the two federal

             lawsuits. Meunier sent invoices to Scidera for the work performed and

                                                     2



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 3 of 13




             expenses paid. Only once did Scidera raise concerns over the cost of the

             litigation and the efficiency with which Meunier was handling it.

                     In mid-2012, the litigation ended when the adversary company agreed to

             purchase the portfolio at issue from Scidera. Scidera hired a different attorney

             to handle the settlement. But it is undisputed that Meunier worked on the

             litigation through at least May 2012. It is also undisputed that Meunier

             continued to handle the patent maintenance for Scidera’s IP portfolio until

             2015.

                     Scidera acknowledges that Meunier performed numerous hours of work

             on Scidera’s behalf during the parties’ four-year attorney-client relationship.

             Scidera also acknowledges that it obtained a favorable result in the patent

             litigation. But although Scidera paid some of Meunier’s invoices, Scidera has

             refused to pay hundreds of thousands of dollars of attorneys’ fees billed by

             Meunier for work it performed. To date, the outstanding fees and costs amount

             to $876,871.07. Meunier filed this action to recover those fees on breach of

             contract and open account theories.

                     In its previous Order, the Court granted summary judgment to Meunier

             on its breach of contract claim. Specifically, the Court found that the parties

                                                     3



AO 72A
(Rev.8/82)
                  Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 4 of 13




             entered into a valid and enforceable agreement for Meunier to provide legal

             services to Scidera in exchange for the payment of Meunier’s reasonable

             attorneys’ fees and expenses. And by failing to pay or properly challenge the

             reasonableness of Meunier’s outstanding fees, Scidera breached that

             agreement. The Court went on, however, to find that a question of material fact

             remained as to whether Scidera agreed to pay Meunier for attorneys’ time

             traveling because the engagement letter says that Meunier would not bill

             Scidera for travel time. In its summary judgment briefing, Scidera pointed to

             two such entries, which amount to $1,316.00, and also alluded to the existence

             of similar charges. For that reason, the Court afforded Scidera an opportunity

             to object to any other entries for travel time in the invoices. Scidera submitted

             its objections on July 6, 2018, (Dkt. [80), and on the same day, filed a motion

             to supplement those objections, (Dkt. [81]). Scidera then filed a motion asking

             the Court to reconsider its ruling on Meunier’s breach of contract claim, (Dkt.

             [86]). In addition to these motions, Meunier filed its first motions in limine,

             (Dkt. [95]).

                                                Discussion

             I.     Scidera’s Objections to Amounts Invoiced [80]

                                                     4



AO 72A
(Rev.8/82)
                   Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 5 of 13




                     In response to the Court’s Order [79], Scidera filed objections to the

             amount Meunier invoiced for travel time. In addition to the two identified at

             summary judgment, Scidera objects to two entries for attorney travel to and

             from California, as well as seven block-billed entries that include travel time.

             In all, these billings amount to $23,996.00. Meunier does not challenge

             Scidera’s objections, acknowledging that summary judgment cannot be entered

             on the $23,996.00. Accordingly, Scidera’s objections are SUSTAINED.1

             II.     Scidera’s Motion to Supplement Objections to Invoices [81]

                     Scidera moves to supplement its objections to the amounts invoiced by

             Meunier to challenge a litany of other charges that Scidera contends were not

             contemplated by the terms of the engagement letter. The Court declines to


                     1
                       Scidera also “notes”–and thereby seemingly objects to–the finding that
             Meunier’s outstanding invoices (not excluding travel time) amount to $876,871.07.
             But this argument ignores the evidence submitted by Meunier at summary judgment
             establishing the outstanding balance as $876,871.07. Indeed, although Scidera
             objected to the admissibility of the invoices as hearsay, it otherwise failed to properly
             challenge the reasonableness of Meunier’s fees, (see June 22, 2018 Order, Dkt. [79] at
             16–19). So, since the Court overruled Scidera’s hearsay objection, (see id. at 9–10),
             Meunier’s position that “Scidera’s oustanding principal balance owed to the Firm is at
             least $876,871.07” was undisputed, (Def.’s Resp. to Pl’s SOF, Dkt. [76] ¶ 43), except
             that an issue of material fact remained as to whether Scidera agreed to pay for
             Meunier’s travel time. Scidera’s argument is, therefore, misplaced. Not to mention
             that the argument–like others presently facing the Court–could have been raised at
             summary judgment.

                                                         5



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 6 of 13




             allow Scidera to do so.

                   Scidera’s argument is premised on an incorrect interpretation of the

             Court’s prior ruling. According to Scidera, the Court found that the terms of

             the parties’ relationship were spelled out in the four corners of the engagement

             letter. To that end, Scidera argues that it would be a “grave injustice” to allow

             Scidera to object to one type of charge the engagement letter does not

             authorize–i.e., travel time–while not allowing objections to all of the

             others–specifically, (1) work performed outside of the scope of pre-approved

             budgets; (2) work performed by professionals not identified in the engagement

             letter; (3) expenses for travel to certain locations; and (4) work performed on

             behalf of individuals or officers of Scidera. There are several flaws in

             Scidera’s position.

                   First, Scidera’s interpretation of the Court’s previous ruling is incorrect.

             In relying on the engagement letter to find the existence of an enforceable

             contract, the Court did not mean to suggest that the engagement letter, itself, is

             a written manifestation of the parties’ agreement. Rather, the Court found the

             engagement letter to be one of many pieces of evidence signifying mutual

             assent between the parties. And that assent was for Meunier to bill Scidera for

                                                     6



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 7 of 13




             the work it performed at hourly rates, which Scidera would pay along with

             additional expenses. (June 22, 2018 Order, Dkt. [79] at 13.) That the

             engagement letter excludes billing for travel time merely created a question of

             material fact as to whether Scidera agreed to pay Meunier for such time.

                   To that end, Scidera could have raised its supplemental objections as

             challenges to Meunire’s motion for summary judgment, just as it did with the

             entries for travel time. Scidera, however, did not. And it is improper at this

             stage “to offer new legal theories or evidence that could have been presented in

             conjunction with the previously filed motion or response” absent a good reason

             “for failing to raise the issue at an earlier stage in the litigation.” Adler v.

             Wallace Computer Servs., Inc., 202 F.R.D. 666, 675 (N.D. Ga. 2001). The

             only reason Scidera gives for the delay is that these arguments could not have

             been made before the Court determined “that the draft engagement letter is

             legally operative.” (Dkt. [90] at 6.) Once again, that was not the Court’s

             holding. But even so, Scidera’s argument is belied by the fact that Scidera

             challenged Meunier’s billing for travel time–something unauthorized under the

             engagement letter–in its response to Meunier’s motion for summary judgment.

             Accordingly, the Court finds that Scidera’s supplemental objections are

                                                       7



AO 72A
(Rev.8/82)
                   Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 8 of 13




             untimely. See Eaves v. Work Force Cent. Fla., 623 F. App’x 955, 960 (11th

             Cir. 2015) (finding district did not abuse its discretion when it declined to

             strike affidavits that could have been challenged at summary judgment).

             II.     Scidera’s Motion for Reconsideration [86]

                     Under the Local Rules of this Court, “[m]otions for reconsideration shall

             not be filed as a matter of routine practice[,]” but rather, only when “absolutely

             necessary.” LR 7.2(E), N.D. Ga. Such absolute necessity arises where there is

             “(1) newly discovered evidence; (2) an intervening development or change in

             controlling law; or (3) a need to correct a clear error of law or fact.” Bryan v.

             Murphy, 246 F. Supp. 2d 1256, 1258–59 (N.D. Ga. 2003).

                     Scidera argues that the Court made two clear errors of law, so it should

             reconsider its Order granting summary judgment on Meunier’s breach of

             contract claim.

                     First, Scidera argues the Court erred in considering hearsay evidence

             Meunier relied on in moving for summary judgment. In its Order, the Court

             acknowledged that certain invoices, accounting records, and emails submitted

             by Meunier were hearsay, but the Court also found that each of them was

             “reducible to admissible form” and, thus, properly before the Court at summary

                                                      8



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 9 of 13




             judgment. Macuba v. Deboer, 193 F.3d 1316, 1323 (11th Cir. 1999). Scidera,

             however, argues that Macuba’s exception to the general prohibition against

             hearsay applies only to evidence offered in defense of a motion for summary

             judgment, not in support of one. Scidera is incorrect.

                   Rule 56 itself says, in relevant part:

                   A party asserting that a fact cannot be or is genuinely disputed
                   must support the assertion by:

                          (A) citing to particular parts of materials in the record,
                          including depositions, documents, electronically stored
                          information, affidavits or declarations, stipulations
                          (including those made for purposes of the motion only),
                          admissions, interrogatory answers, or other materials;
                                                     ***
                   A party may object that the material cited to support or dispute a
                   fact cannot be presented in a form that would be admissible in
                   evidence.

             FED. R. CIV. P. 56(c)(1), (2). The Rule makes no distinction between the

             moving and non-moving party. Rather, the Rule unambiguously permits a

             party, whether making or opposing summary judgment, to cite to materials in

             the record, including documents, and if the opposing party believes that

             material “cannot be presented in a form that would be admissible in evidence,”

             the opposing party must object. Importantly, though, that objection is not that


                                                      9



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 10 of 13




             the material “was not” submitted in an admissible form, but that it “cannot be

             presented” in such a way. Thus, as Macuba and its progeny iterate: “In

             analyzing the evidence presented by the parties, the general rule is that hearsay

             cannot be considered on a motion for summary judgment unless such

             statements can be reduced to admissible evidence at trial.” Streeter v. City of

             Pensacola, Fla., 501 F. App’x 882, 884 (11th Cir. 2012) (emphasis added)

             (citing Macuba, 193 F.3d at 1323–24); see also Chadwick v. Bank of Am.,

             N.A., 616 F. App’x 944, 948 (11th Cir. 2015) (finding district court did not err

             in considering affidavit filed in support of motion for summary judgment

             because the affidavit was not based on inadmissible hearsay and the affiant

             “was competent to lay the foundation for the business records”); Saunders v.

             Emory Healthcare, Inc., 360 F. App’x 110, 112 (11th Cir. 2010) (upholding

             district court’s refusal to strike declaration offered in support of summary

             judgment because “affidavits and statements that would constitute hearsay, if

             reducible to admissible evidence, may be properly considered in support of a

             motion for summary judgment”). Accordingly, the Court finds that it was not a

             clear error of law to apply this exception to the documents offered by Meunier



                                                     10



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 11 of 13




             in support of its motion for summary judgment.2

                    Second, Scidera argues the Court improperly made a factual

             determination about the existence of a contract between the parties. But in

             doing so, Scidera essentially rehashes old arguments already made and rejected

             by this Court. Parties are not to “employ a motion for reconsideration as a

             vehicle to present new arguments or evidence that should have been raised

             earlier, introduce novel legal theories, or repackage familiar arguments to test

             whether the Court will change its mind.” Brogdon ex rel. Cline v. Nat'l

             Healthcare Corp., 103 F. Supp. 2d 1322, 1338 (N.D. Ga. 2000).

                    Accordingly, Scidera has not offered a proper reason for the Court to

             reconsider its prior ruling. Scidera’s Motion for Reconsideration is, therefore,

             DENIED.

             IV.    Meunier’s First Motions in Limine [95]

                    Meunier moves to exclude several categories of evidence from trial. On



                    2
                       Scidera also comments that the Court failed to make an explicit ruling on its
             objection to the admissibility of the memorandum Meunier sent to Scidera estimating
             the cost of litigating the infringement lawsuits. That objection, like the others, was
             based on Scidera’s false supposition that hearsay, when offered by the movant, may
             never be considered by the Court at summary judgment. So that objection, like the
             others, is overruled because the memo can be reduced to admissible form.

                                                       11



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 12 of 13




             December 19, 2018, the Court held a pre-trial conference. Consistent with

             those proceedings, the Court rules on Meunier’s motions as follows:

                   Motion in Limine 1: Meunier moves to exclude evidence concerning the

             quality of Meunier’s work for Scidera and accuracy of Meunier’s invoices.

             The Court finds that such evidence may be relevant to Scidera’s defense of

             Meunier’s bad faith claim for attorney’s fees and litigation costs, and it is not

             otherwise inadmissible under Fed. R. Evid. 403. Accordingly, Meunier’s

             motion is DENIED.

                   Motion in Limine 2: Meunier moves to exclude evidence challenging

             the reasonableness of the attorneys’ fees incurred in defending the lawsuit

             brought against Meunier by Document Technologies, Inc (“DTI”). Meunier’s

             position is based on the presumption under Georgia law “that lawyers perform

             legal services in an ordinarily skillful manner,” and that presumption can only

             be “rebutted by expert legal testimony[.]” Schluter v. Perrie, Buker, Stagg &

             Jones, P.C., 498 S.E.2d 543, 545 (Ga. Ct. App. 1998). Since Scidera is not

             expected to offer any such expert testimony, Meunier reasons that any other

             evidence disputing the amount of fees from the DTI suit is inadmissible. The

             Court, however, finds such a sweeping exclusion to be overboard or, at least,

                                                     12



AO 72A
(Rev.8/82)
                Case 1:15-cv-01665-RWS Document 100 Filed 12/26/18 Page 13 of 13




             premature. Evidence of Meunier’s litigation costs may be relevant in Scidera’s

             defense of Meunier’s indemnification claim, as well as its defense of Meunier’s

             bad faith claim for attorney’s fees and litigation costs. As a result, Meunier’s

             motion is DENIED.

                   Motion in Limine 3: Finally, Meunier moves to exclude any evidence

             challenging the Court’s jurisdiction in this case. Scidera responds that it does

             not intend to relitigate the issue of personal jurisdiction, so long as its defense

             is preserved for appeal. Meunier’s motion is, therefore, GRANTED.

                                                 Conclusion

                   For the reasons described above, Scidera’s Objections to the Amounts

             Invoiced by Plaintiff [80] are SUSTAINED. Scidera’s Motion for Leave to

             Supplement those objections [81] is DENIED, as is Scidera’s Motion for

             Reconsideration [86]. Plaintiff’s First Motions In Limine [95] are Granted, in

             part and DENIED, in part: Motions in limine 1 and 2 are DENIED; Motion

             in limine 3 is GRANTED.

                   SO ORDERED, this 26th day of December, 2018.



                                                         ________________________________
                                                         RICHARD W. STORY
                                                      13 United States District Judge



AO 72A
(Rev.8/82)
